Wells, J.
We are of opinion that the word “ earnings,” in the St. of 1865, c. 43, § 2, was used for the purpose of embracing a larger class of credits than would be included in the more common term “ wages.” It involves' the idea of compensation for services rendered, but is not limited to gains from merely personal labor. Money due from time to time from an employer to a third party, for board and lodging of his workmen, is in the nature of compensation for services rendered to such employer. It may involve, to such third party, expenditures for provisions, house room and other matters besides labor. But to the employer, or to those who receive the board, it is not a sale of the food and rent of the lodgings. The result of the whole is a service rendered, for which the compensation is measured by the time of its continuance. The return due for such service may properly be called “ earnings.” The term applies to the whole reward for the service, and not merely to the profits therefrom. We think the statute was intended to apply to credits of this nature. As the assignment was not recorded, it is invalid against the trustee process, and the result must therefore be Trustees charged.